Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Aroostook E.N.T. Clinic, P.A., ) Date: November 14, 2007

)
Petitioner, )
)

-Vv.- ) Docket No. C-07-481

) Decision No. CR1691
The Inspector General. )
)

DECISION

This case is before me pursuant to the May 31, 2007 request for hearing filed by
Aroostook E.N.T. Clinic, P.A., Petitioner.

By letter dated March 30, 2007, the Inspector General (I.G.) notified Petitioner that it was
being excluded from participation in the Medicare, Medicaid, and all federal health care
programs as defined in section 1128B(f) of the Social Security Act (Act) for a period of
five years. I.G. Exhibit (Ex.)1. The LG. informed Petitioner that its exclusion was
imposed under section 1128(a)(1) of the Act, due to its conviction of a criminal offense
(as defined in section 1128(1) of the Act) related to the delivery of an item or service
under the Medicaid program.

On July 6, 2007, I convened a telephone pre-hearing conference during which the parties
agreed that an in-person hearing was not required and that the issues could be decided
based on written memoranda and documentary evidence. Consequently, I issued an Order
establishing briefing deadlines. Pursuant to that Order, on August 6, 2007, the LG. filed a
brief, accompanied by six proposed exhibits.” On September 14, 2007, Petitioner

* The LG. and Petitioner failed to mark their exhibits as required by the Civil
Remedies Division procedures, making it necessary to place the issuance of a decision in
this case in abeyance until the parties complied with the procedural requirements.
2

submitted a brief in support of its contentions, with four exhibits. On October 2, 2007, the
LG. filed a reply brief. Neither party objected to the exhibits submitted. I admit into
evidence I.G. exhibits (I.G. Exs.) 1 - 6 and Petitioner exhibits (P. Exs.) 1 - 4.

It is my decision to sustain the determination of the I.G. to exclude Petitioner from
participating in the Medicare, Medicaid, and all federal health care programs for a period
of five years. I base my decision on the documentary evidence, the applicable law and
regulations, and the arguments of the parties. It is my finding that Petitioner was
convicted of a criminal offense related to the delivery of an item or service under a State
health care program.

ISSUES

1. Whether the I.G. had a basis upon which to exclude Petitioner from participation in
the Medicare, Medicaid, and all federal health care programs as defined in section
1128B(f) of the Act.

2. Whether the five-year exclusion imposed by the I.G. against Petitioner is
unreasonable.

APPLICABLE LAW AND REGULATIONS

Section 1128(a)(1) of the Act authorizes the Secretary of Health and Human Services
(Secretary) to exclude from participation in any federal health care program (as defined in
section 1128B(f) of the Act), any individual or entity convicted of a criminal offense
relating to the delivery of a health care item or service.

An exclusion under section 1128(a)(1) of the Act must be for a minimum period of five
years. Section 1128(c)(3)(B) of the Act.

Pursuant to 42 C.F.R. § 1001.2007, an individual or entity excluded under section
1128(a)(1) of the Act may file a request for a hearing before an administrative law judge.
3

FINDINGS AND DISCUSSION

The findings of fact and conclusions of law noted below, in bold face, are followed by a
discussion of each finding.

1. Petitioner’s conviction of a criminal offense related to the delivery of an
item or service under the Medicaid program justifies its exclusion by the I.G.
from participation in the Medicare, Medicaid, and all other federal health
care programs.

Petitioner is a corporation operating as Aroostook E.N.T. Clinic, P.A., in the State of
Maine. Osama El-Sayed Abdalla El-Silimy was Petitioner’s sole officer and director,
and the only physician employed by Petitioner. Petitioner provided otolaryngology
services, a specialty that diagnoses and treats disorders of the ears, nose, and throat
(E.N.T.).

Petitioner was enrolled as a provider of medical services under a number of health care
benefit programs, including the Maine Medicaid program. I.G. Ex. 2, at 2. Medicaid is
a joint federal-state funded health insurance program intended to help low-income
individuals by paying for medically indicated and necessary health care expenses.

In or about May 2001, the Office of the Inspector General for the United States
Department of Health, the Federal Bureau of Investigation, and the United States
Attorney’s Office for the District of Maine initiated an investigation into Petitioner’s and
Dr. El-Silimy’s billing and medical services practice. 1.G. Ex. 3, at 2 - 3. The
investigation focused on whether the services for which Petitioner had caused claim
forms to be submitted and had received payment were medically indicated and necessary
for the health of Petitioner’s patients. When interviewed on or about March 12, 2002,
Dr. El-Silimy stated that he always gave his patients the option of medication or surgery,
and maintained that he did not add anything to the medical records after the fact. I.G.
Ex. 3, at 3. Following that interview, federal investigators served Petitioner with a
subpoena for the production of original patient treatment notes, including a patient
known as Robin B, a Medicaid beneficiary. I.G. Ex. 3, at 3; 1.G. Ex. 6. In response to
the subpoena, Petitioner produced a version of the original treatment notes pertaining to
Robin B that had been altered. The altered version, with the original date of January 7,
2000, contained the following two additions:

4

. “She just finished 4 weeks course of Augmentin, she said.”
. “Continue with Augmentin until she is seen with the scan films.”
1G. Ex. 3, at 8.

At that time Robin B was not taking Augmentin, nor did she inform Dr. El-Silimy, that
she had just finished a four-week course of Augmentin. /d. at 4. Dr. El-Silimy did not
instruct Robin B to continue with Augmentin until seen with the scan films, and the
Maine Medicaid records reflect that Augmentin had not been prescribed during the four-
week period before January 7, 2000, or before her appointment with Petitioner on
January 14, 2000. I.G. Ex. 3, at 6.

On January 31, 2000, Dr. El-Silimy performed endoscopic sinus surgery on Robin B
without first determining whether she would respond to medication therapy. Jd. at 5.
According to the unaltered medical records, Robin B did not receive a four-week course
of antibiotic prior to being treated surgically. Jd. Ata later date, Petitioner “doctored
up” the medical charts to convey the impression that medication therapy had preceded
surgery. Id.

On August 11, 2004, Petitioner was indicted, among other things, for making false
statements relating to health care matters, in violation of 18 U.S.C. §1035(a)(2), and
obstruction of a criminal investigation of health care fraud in violation of 18 U.S.C.

§ 1518(a). LG. Ex. 2. Petitioner entered into a plea agreement whereby it pleaded
guilty to both of the aforementioned felony counts. I.G. Ex. 5, at 1 (counts 3 and 65).
Petitioner was sentenced on January 17, 2006, to probation for a five-year period and a
fine of $100,000. Jd. at 2-5.

The I.G. notified Petitioner on March 30, 2007, that it was being excluded from
participation in Medicare, Medicaid, and all other federal health care programs for a
period of five years based on the conviction of a criminal offense related to the delivery
of an item or service under the Medicare or a State health care program.

The threshold question to be decided is whether Petitioner was convicted of a criminal
offense (as defined in section 1128(i) of the Act) related to the delivery of an item or
service under the Medicaid program.
5

The Act provides that, for purposes of an exclusion under section! 128(a)(1), an
individual is considered “convicted” of a criminal offense --

(1) when a judgment of conviction has been entered against the individual
or entity by a Federal, State, or local court, regardless of whether there is an
appeal pending or whether the judgment of conviction or other record
relating to criminal conduct has been expunged;

(2) when there has been a finding of guilt against the individual or entity by
a Federal, State, or local court;

(3) when a plea of guilty or nolo contendere by the individual or entity has
been accepted by a Federal, State, or local court; or

(4) when the individual or entity has entered into participation in a first
offender, deferred adjudication, or other arrangement or program where
judgment of conviction has been withheld.

Section 1128(i) of the Act.

Petitioner contends that the I.G. has failed to prove that its guilty plea to a violation of 18
U.S.C. §1035(a)(2) was a criminal offense “related to the delivery of an item or service”
under a federal or State health care program. P. Brief at 6. Specifically, Petitioner argues
that the determining factor as to whether a criminal offense is program-related is not the
language in the indictment, but rather is “whether there is a nexus or common sense
connection between the offense for which the Petitioner was convicted and the delivery of
an item or service under a covered program.” Petitioner derives this interpretation from
the Board’s holding in Lyle Kai, R.Ph., DAB No. 1979 (2005). Ido not disagree with the
premise articulated here by Petitioner. However, the holding in Kai lends no support to
Petitioner’s argument that its conviction was not related to the delivery of an item or
service under a federal or State health care program.

Perhaps Petitioner overlooks the Board’s reasoning in Kai. The import of the Board’s
holding in that case is that the offense for which an individual or entity may be convicted
(in Kai, Deceptive Business Practices) is not always clearly descriptive of criminal
conduct that is related to the delivery of an item or service under a covered program. In
those instances, it is necessary to examine “the basis for the underlying conviction.” In
Kai, although petitioner was charged with Deceptive Business Practices, the underlying
conduct involved the sale of mislabeled pharmaceuticals that were subsequently billed to
the Hawaii Medicaid program. Oftentimes, a petitioner will have entered into a plea
6

agreement with prosecutors, and pled guilty to an offense that is seemingly unrelated to
the delivery of an item or service under a covered program. Therefore, it is by resorting
to the conduct giving rise to the original criminal charges that a “common sense”
connection may be established in exclusions under section 1128(a)(1) of the Act. That
situation is exemplified in the case of Anthony Halili Galvan, CR1546 (2006). In that
case, a felony complaint was filed against petitioner and 20 other co-defendants.
Anthony Halili Galvan was named in four of a 40 count felony complaint. He was
charged with engaging in a conspiracy to commit grand theft to cheat and defraud the
State of California] Medi-Cal dental program, and with the commission of health
benefits fraud.

Pursuant to an agreement between the State and Defendant Galvan, petitioner entered a
no contest plea as to one count of simple battery with respect to one dental patient. The
remaining counts were dismissed. The court accepted petitioner’s no contest plea and
adjudged him guilty of the crime of battery. Although petitioner was convicted of simple
attery only, it was concluded that a “common sense” connection existed between the
conviction and the delivery of an item or service under a covered program. That finding
is consistent with the Board’s many rulings regarding this settled matter. One such
example is the decision in Scott D. Augustine, DAB 2043 (2006), in which, the Board
eld, at 5, that:

Section 1128(a)(1) requires merely that an offense be "related to" the
delivery of an item or service under a covered program. It does not require
that the offense result in a delivery and therefore does not require an actual
delivery of an item or service. Based on the plain meaning of the word
"related," the Board has repeatedly held that an offense is "related to" the
delivery of an item or service under a covered program if there is a common
sense connection or nexus between the offense and the delivery of an item
or service under the program. See, e.g., Berton Siegel, D.O., DAB No.
1467 (1994); Thelma Walley, DAB No. 1367 (1992); Niranjana B. Parikh,
M.D., DAB No. 1334 (1992).

Of course, in this case we are not faced with a situation that is similar to the one in the
Kai or Galvan cases. Here, the connection between Petitioner’s conviction and the
delivery of an item or service under the Medicaid program is as plain as the nose on one’s
face. Petitioner in this case altered the medical charts of one of its patients and lied about
it to federal investigators. Thus, it was charged with, and convicted of, obstructing a
criminal investigation of health care fraud, and making false statements relating to a
health care matter. 1.G. Ex. 5. Thus, the actual conviction as well as the underlying basis
for the
7

conviction are clearly related to the delivery of an item or service under the Medicaid
program. Consequently, it is puzzling that Petitioner would suggest that I should look for
a “common sense” connection between the offense for which the Petitioner was convicted
and the delivery of an item or service under the Medicaid program.

Ultimately, Petitioner maintains that the I.G. has not shown that it altered Robin B’s
medical records “in order to justify a surgical procedure” and that it performed
endoscopic surgery without following “established Guidelines.” P. Br. at 7. In this
regard, Petitioner posits that the I.G. merely relies on the language in the indictment.
However, the I.G. need not make such a showing. The I.G.’s onus is to establish that
Petitioner has been convicted of a criminal offense relating to the delivery of a health care
item or service. In this case Petitioner was convicted under sections 1518(a) and
1035(a)(2) of Title 18.

Section1518(a) provides that:

Whoever willfully prevents, obstructs, misleads, delays or attempts to
prevent, obstruct, mislead, or delay the communication of information or
records relating to a violation of a Federal health care offense to a criminal
investigator shall be fined under this title or imprisoned not more than 5
years, or both.

Section 1035(a)(2) provides that:

Whoever, in any matter involving a health care benefit program, knowingly
and willfully—

KOK

makes any materially false, fictitious, or fraudulent statements or
representations, or makes or uses any materially false writing or
document knowing the same to contain any materially false,
fictitious, or fraudulent statement or entry,

in connection with the delivery of or payment for health care benefits,
items, or services, shall be fined under this title or imprisoned not more than
5 years, or both.
It is therefore unequivocal that Petitioner was convicted of a criminal offense related to
the delivery of an item or service under the Medicaid or a State health care program.

Petitioner also argues that the I.G. can take no solace from Petitioner’s signature on the
plea agreement. However, although unnecessary in this case, it is appropriate for the I.G.
to rely on such a document to show a connection between the conviction and the delivery
of an item or service under a covered program. The Board’s decision in Kai would
support such reliance.

Finally, Petitioner contends that the offense for which it was convicted was the product of
panic associated with the tragic events of September 11, 2001. That argument is of no
avail inasmuch as it constitutes an impermissible collateral attack on its guilty plea.

The exclusion provisions of the Act seek to preclude from federal health care programs
untrustworthy individuals or entities that pose a risk to those programs. By having
engaged in conduct that constitutes a felony under federal law regarding the delivery of
an item or service under a Medicaid program, Petitioner placed itself in the category of
individuals for whom the exclusion provisions were intended.

2. Petitioners’ exclusion for a period of five years is not unreasonable.

An exclusion under section 1128(a)(1) of the Act must be for a minimum mandatory
period of five years, as set forth in section 1128(c)(3)(B) of the Act:

Subject to subparagraph (G), in the case of an exclusion under subsection (a), the
minimum period of exclusion shall be not less than five years ....

When the I.G. imposes an exclusion for the mandatory five-year period, the
reasonableness of the length of the exclusion is not an issue. 42 C.F.R.

§ 1001.2007(a)(2). Aggravating factors that justify lengthening the exclusion period may
be taken into account, but the five-year term will not be shortened. Petitioner was
convicted of a criminal offense related to the delivery of an item or service under
Medicaid. As a result of Petitioner’s program-related conviction, the I.G. was required to
exclude it, pursuant to section 1128(a)(1) of the Act, for at least five years.
9

CONCLUSION

Sections 1128(a)(1) and 1128(c)(3)(B) of the Act mandate that Petitioner be excluded
from Medicare, Medicaid, and all other federal health care programs, for a period of at
least five years, because it was convicted of a criminal offense related to the delivery of
an item or service under Medicaid.

/s/
José A. Anglada
Administrative Law Judge

